UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 2, 2008 Hydromer, Inc. (Exact name of registrant as specified in its chapter) New Jersey (State or other jurisdiction of incorporation) 0-10683 (Commission File Number) 22-2303576 (IRS Employer Identification No.) 35 Industrial Parkway Branchburg, N.J. (Address of principal executive offices) 08876 (Zip Code) Registrant's telephone number, including area code (908) 722 – 5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ()Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ()Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ()Pre-commencement communications pursuant to Rule 14-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ()Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240-13e-4(c)) Item 8.01. Other Events Press Release Announcing a royalty generating Coatings Supply Agreementfor Neurovascular and Cardiovascular Catheters EXHIBIT INDEX Exhibit No. Description of Exhibit 99.32 Press Release issued April 2, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hydromer, Inc. Registrant /s/ Robert Y. Lee Date April 2, 2008 Robert Y. Lee Chief Financial Officer
